Curia.

We determined, in the case of Montague vs. The First Parish in Dedham, (1) after full consideration, that persons taxed to the support of public worship in a parish, must, within a reasonable time after they have notice of the assessment, notify to the parish their election to have their ministerial taxes paid over to their own minister; and that such minister must in a reasonable time demand those taxes of the parish. Upon the considerations there stated, we also decided, as a general rule, that such notice and demand ought to be given and made within a year after the assessment is made.
The facts in the case before us are not conformable to the decision we have cited; and on this ground it appears to us, that the plaintiff has not maintained his action.
On another ground also the plaintiff must fail. In the case of Barnes vs. The First Parish in Falmouth, (2) we declared out *195opinion, “ that the constitution has not authorized any teacher to recover, by action at law, any money assessed pursuant to the third article of the declaration of rights, but a public Protestant teacher of some legally incorporated society.” The society, with which the plaintiff is connected as a religious teacher, is not incorporated ; he is therefore not entitled, within the decision last mentioned, to recover the money he demands in this action, (a)

Plaintiff nonsuit.


 4 Mass Rep. 269.


 6 Mass. Rep 401


 [Vide Acts, 1811, c. 6. —1823, c. 106.—1834, c. 183., and Revised Statutes, c. 20. — Ed.]